                                                                       1

                                                                       2

                                                                       3

                                                                       4

                                                                       5

                                                                       6
                                                                                                           IN THE UNITED STATES DISTRICT COURT
                                                                       7
                                                                                                IN AND FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                       8
                                                                                                                    SAN FRANCISCO DIVISION
                                                                       9
                                                                           PLEXXIKON, INC.,                                       Case No. 4:17-CV-04405 HSG
                                                                      10
U NITED S TATES D ISTRICT C OURT




                                                                                                       Plaintiff,                 [PROPOSED] ORDER GRANTING
                            For the Northern District of California




                                                                      11                                                          ADMISSION OF ATTORNEY
                                                                                    v.                                            PRO HAC VICE
                                                                      12
                                                                           NOVARTIS PHARMACEUTICALS
                                                                      13   CORPORATION,

                                                                      14                               Defendant.

                                                                      15
                                                                                    Ian B. Brooks, an active member in good standing of the bars of the District of Columbia
                                                                      16
                                                                           (DC Bar No. 1009884) and Maryland, whose business address and telephone number is
                                                                      17
                                                                           McDermott Will & Emery LLP, 500 N. Capitol Street, N.W., Washington D.C. 20001, (202) 756-
                                                                      18
                                                                           8000, having applied in the above-entitled action for admission to practice in the Northern
                                                                      19
                                                                           District of California on a pro hac vice basis, representing Defendant Novartis Pharmaceuticals
                                                                      20
                                                                           Corporation,
                                                                      21
                                                                                    IT IS HEREBY ORDERED THAT the application is granted, subject to the terms and
                                                                      22
                                                                           conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate appearance pro hac
                                                                      23
                                                                           vice. Service of papers upon and communication with co-counsel designed in the application will
                                                                      24
                                                                           constitute notice to the party. All future filings in this action are subject to the requirements
                                                                      25
                                                                           contained in General Order No. 45, Electronic Case Filing.
                                                                      26

                                                                      27   DATED:               6/27/2019                   By:
                                                                                                                                          Hon. Haywood S. Gilliam, Jr.
                                                                      28                                                                 United States District Court Judge
                                                                                                                                             ORDER RE PRO HAC VICE APPLICATION
                                                                                                                                                                      [BROOKS]
                                                                                                                                                   CASE NO. 4:17-CV-04405 HSG

                                                                           DM_US 157986453-1.067268.0040
